



Exhibit 10.67



SEVERANCE PLAN


This Severance Plan (the “Plan”) has been adopted as of November 15, 2019 (the
“Effective Date”) by PDL BioPharma, Inc. (the “Company”) for the purpose of
providing severance benefits for personnel of the Company who have been
designated as participants (“Participants”) in the Plan through the action of
the Compensation Committee of the Board on the terms and conditions set forth
herein.


1.Purpose and Intent.


(a)The Plan is intended to be a top-hat “welfare benefit plan” under Section
3(1) of ERISA, and a “severance pay plan” within the scope of Department of
Labor Regulation Section 2510.3-2(b). The Plan is intended to be exempt from
Code Section 409A to the maximum extent possible pursuant to the short term
deferral and separation pay exemptions set forth in Treasury Regulation Section
1.409A-1(b)(4) and (9), and shall be interpreted consistent with such
regulations, and, to the extent not exempt from Code Section 409A, to be in
compliance with all requirements of Code Section 409A and the regulations and
guidance promulgated thereunder, and shall be interpreted in a manner consistent
with this intent.


(b)The Company has adopted the Plan based on the determination of the Board and
the Compensation Committee of the Board that it is essential to the best
interests of the Company’s stockholders to foster the continued employment and
retention of key management personnel and has determined that providing such
severance compensation to its executives is appropriate to promote the interests
of the Company.


2.Term. The Plan shall be in effect from the Effective Date and shall continue
indefinitely unless and until the Plan is terminated by the Company.
Termination, amendment or modification of the Plan is, however, permitted;
provided that any termination, amendment or modification of the Plan shall only
be effective after six (6) months’ written notice provided to the Participants.
Notwithstanding the above, in the event of a Change in Control, the amendment,
modification or termination of the Plan that would otherwise have become
effective following the consummation of the Change in Control will not be
effective earlier than the second (2nd) anniversary of the date the Change in
Control was consummated. Further, where such Change in Control occurs in
accordance with the stockholders of the Company having approved or the Board
having approved a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company will otherwise occur, any
amendment to the Plan shall not be effective earlier than the first business day
after complete dissolution of the Company.


3.Definitions.


(a)“Administrator” shall mean the individual(s) or the committee designated by
the Committee to administer the Plan as provided herein.


(b)“Base Salary Percentage” means the percentage of a Participant’s annual base
salary payable as part of the Participant’s severance benefits under the Plan.
Each Participant shall have a Base Salary Percentage specified in the
Participant’s Notice of Participation.


(c)“Board” means the board of directors of the Company.


(d)“Bonus Percentage” means the percentage of a Participant’s annual target
bonus payable as part of the Participant’s severance benefits under the Plan.
Each Participant shall have a Bonus Percentage specified in the Participant’s
Notice of Participation.


(e)“Cause” means the occurrence of any of the following:


- 1 -

--------------------------------------------------------------------------------





(i)the Participant’s willful and intentional theft, dishonesty, willful
misconduct, breach of fiduciary duty for personal profit or falsification of any
Company documents or records;


(ii)the Participant’s willful material failure to abide by the Company’s code of
conduct or other written policies (including, without limitation, policies
relating to confidentiality and reasonable workplace conduct);


(iii)the Participant’s willful material and intentional unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of the Company (including, without limitation, your
improper use or disclosure of Company confidential or proprietary information);


(iv)any willful act by the Participant that has a material detrimental effect on
the Company’s reputation or business;


(v)the Participant’s repeated willful failure or inability to perform reasonable
assigned duties after written notice from the Participant’s supervisor or the
Board, and a reasonable opportunity to cure, such failure or inability;


(vi)any willful material breach by the Participant of any employment, service,
non-disclosure, non-competition, non-solicitation or other similar agreement
with the Company, which breach is not cured pursuant to the terms of such
agreement or within twenty (20) days of receiving written notice of such breach;


(vii)the Participant’s conviction (including any plea of guilty or nolo
contendere) of any willful criminal act involving fraud, dishonesty or
misappropriation, or which impairs the Participant’s ability to perform his or
her duties with the Company.


For purposes of the foregoing, no act or omission will be deemed ‘willful’
unless done, or omitted to be done, by the Participant without a reasonable good
faith belief that the Participant was acting in the best interest of the
Company.
For purposes of clarity and avoidance of doubt, a termination without Cause does
not include a termination that occurs as a result of a Participant’s death or
disability.
(f)“Change in Control” means any transaction which results in either of the
following circumstances:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person) “beneficial ownership” (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company possessing thirty-five percent (35%) or
more of the total combined voting power of the Company’s then-outstanding
securities entitled to vote generally in the election of Directors; provided,
however, that the following acquisitions shall not constitute a Change in
Control: (1) an acquisition by any such person who prior to such acquisition is
the beneficial owner of thirty-five percent (35%) or more of such voting power,
(2) any acquisition directly from the Company, including, without limitation, a
public offering of securities, (3) any acquisition by the Company, (4) any
acquisition by a trustee or other fiduciary under an employee benefit plan of a
Participating Company or (5) any acquisition by an entity owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the voting securities of the Company; or
(ii) a Corporate Transaction or series of related Corporate Transactions
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of a


- 2 -

--------------------------------------------------------------------------------





Corporate Transaction described in Section 2(n)(iii), the entity to which the
assets of the Company were transferred (the “Transferee”), as the case may be;
or
(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company will otherwise occur.
For purposes of the preceding sentence, indirect “beneficial ownership” shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. Further, a “Corporate
Transaction” means the consummation, in a single transaction or in a series of
related transactions, of any one or more of the following events: (i) a sale,
exchange, transfer or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries (other than a sale, exchange, transfer or other
disposition to one or more Subsidiaries); (ii) a sale or other disposition of
more than fifty percent (50%) of the outstanding securities of the Company; or
(iii) a merger, consolidation or similar transaction to which the Company is a
party.
(g)“COBRA” refers to the provisions of the Consolidated Omnibus Reconciliation
Act of 19895 providing participants in group health plans with certain rights to
continue coverage under such plans at the participant’s expense.


(h)“Code” means the Internal Revenue Code of 1986, as amended (the “Code”).


(i)“Committee” means, unless otherwise determined by the Board, the Compensation
Committee of the Board.


(j)“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).


(k) “Good Reason” for the resignation of a Participant shall be deemed to have
occurred if all of the following requirements are satisfied:


(i)One of the following conditions has come into existence:


(1)a material diminution in the Participant’s authority, duties or
responsibilities, causing your position to be of materially lesser rank or
responsibility within PDL such as would constitute a demotion other than a
demotion for Cause;


(2)a material reduction in the Participant’s annual base salary, unless
reductions comparable in amount and duration are concurrently made for all other
Company officers, such material reduction not resulting from Cause;


(3)a requirement that the Participant relocate to work at a location more than
fifty (50) miles from Incline Village, Nevada; or


(4)any action or inaction by the Company that constitutes, with respect to the
Participant, a material breach of the Participant’s employment agreement or
offer letter;


(ii)The Participant provides notice in writing to the Company of the condition
claimed to constitute Good Reason for the Participant’s resignation within
thirty (30) days of the initial existence of such condition;


(iii)The Company fails to remedy the condition within thirty (30) days of the
Company’s receipt of the notice of the Good Reason condition; and


- 3 -

--------------------------------------------------------------------------------







(iv)The Participant must separate from service with the Company no later than
ninety (90) days following the initial existence of the Good Reason condition.


(l)“Notice of Participation” mean the notice provided to each Participant of his
or her eligibility potentially to receive benefits provided under the Plan, and
specifying such specific information as the Committee deems appropriate,
including certain provisions regarding the amount or extent of payments or
benefits provided for under the Plan. No employee of the Company shall be
considered to be a Participant unless and until such employee has received a
Notice of Participation indicating such employee’s status as a Participant in
the Plan.


(m) "Transaction" or “Corporate Transaction” means the consummation, in a single
transaction or in a series of related transactions, of any one or more of the
following events:


(i)a sale, exchange, transfer or other disposition of all or substantially all,
as determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries ( other than a sale, exchange, transfer or
other disposition to one or more Subsidiaries);


(ii)a sale or other disposition of more than fifty percent (50%) of the
outstanding securities of the Company; or


(iii)a merger, consolidation or similar transaction to which the Company is a
party.


4.Termination Benefits.


(a)A Participant who is terminated from his or her employment with the Company
other than for Cause or who resigns for Good Reason, and who meets all other
requirements for benefits under the Plan, shall receive, within five (5) days of
the effective date of the Release (as defined below), a lump sum payment equal
to the sum of:


(i)An amount equal to a portion of the Participant’s annual base salary as in
effect immediately prior to the Participant’s separation (or prior to any
reduction in base salary that constituted a Good Reason for the Participant to
resign) determined by applying the Participant’s Base Salary Percentage to the
Participant’s annual base salary; plus


(ii)An amount equal to a portion of the Participant’s annual target bonus for
the year in which the termination of employment occurs determined by applying
the Participant’s Bonus Percentage to such target bonus.


(b)In addition, a Participant who is eligible for benefits under the Plan and
who elects to continue his or her group health benefits pursuant to COBRA shall
only be obligated to pay a COBRA premium equal to the amount payable by the
Participant while the Participant was actively employed (rather than the normal,
higher COBRA premium) for a period as provided in the Participant’s Notice of
Participation, following which the Participant, if eligible, will be required to
pay the full COBRA premium for continuation of group health coverage thereafter.


(c)Where termination is in accordance with a Change in Control due to the
stockholders of the Company approve or the Board approves a plan of dissolution
or liquidation of the Company, or a complete dissolution or liquidation of the
Company will otherwise occur, any remaining employees who are Participant’s in
the Plan as of the dissolution date of the Company shall be entitled to
Termination Benefits provided in this paragraph as of such date.




- 4 -

--------------------------------------------------------------------------------





5.Additional Requirements for Eligibility for Plan Benefits.


(a)Notwithstanding any other provision in the Plan to the contrary, a
requirement for receiving benefits hereunder, and as consideration for receipt
of such benefits, a Participant must execute a Release, and the Release must not
be revoked after being executed during the revocation period specified in the
Release. In addition, the Release must become irrevocable no later than
fifty-five (55) days following the date of the Participant’s termination of
employment.


(b)If a Participant is provided with an anticipated date as of which the
Participant’s employment shall terminate, the Participant’s resignation prior to
such date shall disqualify the Participant from any entitlement to benefits
under the Plan. Notification of an anticipated termination of employment date
shall not be deemed to constitute Good Reason for a Participant’s resignation
under the Plan.


6.Administration.


(a)The Plan shall be administered by the Administrator. Subject to the express
provisions of the Plan, the Administrator shall have the authority to determine
the terms and conditions of the Severance Benefit hereunder, including, without
limitation, (i) the Participants to whom, and the time or times at which the
Severance Benefit is provided; (ii) the amount and form of a Participant’s
Severance Benefit; and (iii) to correct any defects, supply any omission or
reconcile any inconsistency in any Severance Benefit, the Plan and any documents
related to the Severance Benefit.


(b)Subject to the express provisions of the Plan, the Administrator shall have
authority to interpret and construe the Plan, to prescribe, amend and rescind
rules, procedures and regulations relating to it and to make all other
determinations (including legal and factual) deemed necessary or advisable for
the administration of the Plan. All determinations and decisions of the
Administrator, the Committee, the Board and any delegatee of the Administrator
pursuant to its authority under the Plan shall be final, conclusive and binding
on all persons, and shall be given the maximum deference permitted by law, so
long as not inconsistent with the Plan.


(c)The Administrator, the Board or the Committee may appoint agents, officers or
employees of the Company or a Subsidiary to assist in administering the Plan.
The Administrator, the Board and the Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to it or him by any officer or employee of the Company or a
Subsidiary, the Company’s independent auditors, consultants, attorneys or any
other agent assisting in the administration of the Plan. The Administrator, the
Board and the Committee and each member thereof, and any officer or employee of
the Company or a Subsidiary acting at their direction or on their behalf shall
not be personally liable for any action or determination taken or made in good
faith with respect to the Plan, and shall be fully indemnified and protected by
the Company with respect to any such action or determination to the maximum
extent permitted by the terms of the Company’s by-laws and applicable law.


7.Claims Procedures and Appeals.


(a)Procedure for Granting or Denying Claims. A Participant, or his or her duly
authorized representative (a “claimant”), may file a claim for payment of
benefits under the Plan. Such a claim must be made in writing and be delivered
to the Administrator, in person, by electronic mail or by certified mail,
postage paid. Within ninety (90) days after receipt of such claim, the
Administrator shall notify the claimant of the granting or denying, in whole or
in part, of such claim, unless special circumstances require an extension of
time for processing the claim. In no event may the extension exceed ninety (90)
days from the end of the initial ninety (90) day period. If such extension is
necessary, the claimant will be given a written notice to this effect prior to
the expiration of the initial ninety (90) day period. The Administrator shall
have full discretion to deny or grant a claim in whole or in part, in accordance
with the provisions of the Plan.


(b)Requirement for Notice of Claim Denial. The Administrator shall provide to
every


- 5 -

--------------------------------------------------------------------------------





claimant who is denied a claim for benefits a written or electronic notice
setting forth in a manner calculated to be understood by the claimant:


(i)The specific reason or reasons for the denial;


(ii)Specific reference to pertinent Plan provisions on which the denial is
based;


(iii)A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material is
necessary; and


(iv)An explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.


(c)Right to Appeal and Request Hearing on Claim Denial. Within sixty (60) days
after receipt by the claimant of written or electronic notification of the
denial (in whole or in part) of his or her claim, the claimant or his or her
duly authorized representative (including, but not limited to, his or her
counsel) may make a written application to the Administrator, in person, by
electronic mail or by certified mail, postage prepaid, to be afforded a full and
fair review of such denial. The claimant or his or her duly authorized
representative may submit written comments, documents, records, and other
information relating to the claim for benefits. Moreover, the claimant or his or
her duly authorized representative shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits. The request for a
review may include a request for a hearing; provided only the claimant and the
Administrator may be present at any hearing granted by the Administrator.


(d)Disposition of Disputed Claims. Upon receipt of a request for review, the
Administrator shall make a decision on the claim. The review shall take into
account all comments, documents, records, and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision on
review shall be made not later than sixty (60) days after the Administrator’s
receipt of a request for a review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered not
later than one hundred twenty (120) days after receipt of the request for
review. If an extension is necessary, the claimant shall be given written notice
of the extension prior to the expiration of the initial sixty (60) day period.
The Administrator shall provide the claimant with written or electronic
notification of the Plan’s determination on review. In the case of an adverse
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant, the specific reason or reasons for the decision as
well as specific references to the Plan provisions on which the decision was
based. The decision shall also include a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits. Moreover, the decision shall contain a statement of the
claimant’s right to bring an action under Section 502(a) of ERISA.


(e)Bar to Legal Action. No legal action may be commenced or maintained against
the Plan prior to the claimant’s exhaustion of the claims procedures set forth
in this Section 7. In addition, no legal action may be commenced against the
Plan more than ninety (90) days after the Administrator’s decision on review
pursuant to Section 8(d) of the Plan.


(f)Named Fiduciary. The Administrator shall be the Named Fiduciary of the Plan
for purposes of ERISA Section 402(a)(1).


8.Tax Matters.


(a)The Plan is intended to be exempt from Code Section 409A by reason of the
exemptions for certain separation pay plans and short term deferrals found in
Treasury Regulation Section 1.409A-1(b)(4) and


- 6 -

--------------------------------------------------------------------------------





(9) and shall in all respects be administered and interpreted in accordance with
the requirements of these exemptions.


(b)The Company shall be entitled to withhold from any amounts payable under the
Plan all taxes as legally shall be required to be withheld (including, without
limitation, any United States federal taxes and any other state, city or local
taxes).


(c)If benefits under the Plan are deemed to be contingent payments related to a
change in control of the Company such that payments are required to be taken
into account under the provisions of Code Section 280G, and the value of Plan
benefits, along with other contingent payments, are such that payments, in the
aggregate, would, if paid in full, constitute “parachute payments” within the
meaning of Code Section 280G, and, but for this Section 8(c), would be subject
to the excise tax imposed by Code Section 4999, then a Participant’s payments
under the Plan shall be automatically be reduced to the extent necessary avoid
the aforementioned excise tax; provided, however, that if a Participant is still
subject to the aforementioned excise tax even if no benefits were payable
pursuant to the Plan, then the reduction provided for in this Section 8(c) shall
not be applicable.


9.Employment Status.
In accordance with the Offer Letter, the employment of the Executive by the
Company is “at will,” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.


10.Severability.
In the event any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included. Further, the captions of the Plan are not part
of the provisions hereof and shall have no force and effect.


11.Modification, Amendment and Termination.
The Plan may be modified or amended by the Company at any time and from time to
time, and may be terminated by the Company at any time; provided, however, that
no modification or amendment of the Plan that is detrimental to a Participant,
and no termination of the Plan shall be effective unless the notice requirements
of Section 2 of the Plan are satisfied, or if the notice requirements of Section
2 are waived by the affected Participants.


12.Applicable Law.
To the extent not preempted by ERISA or other laws of the United States, the
laws of the state of Nevada shall be the controlling law in all matters relating
to this Agreement.


OTHER INFORMATION FOR PARTICIPANTS REGARDING THE PLAN


PLEASE NOTE: The following material is included as information for Participants
and as required by the disclosure rules of ERISA and is not to be interpreted as
a constituting a part of the Plan or as being operative provisions of the
governing plan documents. Some of the disclosure materials below are prepared
statements provided by the U.S. Department of Labor for general application and
may, as a result, include statements that are not applicable to the Plan.


YOUR RIGHTS UNDER ERISA


As a participant, you are entitled to certain rights and protections under the
Employee Retirement Income Security Act of 1974 (ERISA). This federal law
provides that you have the right to:




- 7 -

--------------------------------------------------------------------------------





Examine, without charge, at the Plan Administrator's office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.


Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The Plan Administrator may
make a reasonable charge for the copies.


Receive a summary of the Plan's annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.


In addition, ERISA imposes duties upon the people who are responsible for the
operation of the Plan. The people who operate the Plan, called "fiduciaries" of
the Plan, have a duty to do so prudently and in the interest of you and other
Plan participants and beneficiaries. No one, including your employer, your
union, or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining your benefits or exercising your rights
under ERISA.


If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules. Under ERISA, there are steps you can take to enforce the above
rights. For instance, if you request a copy of Plan documents or the latest
annual report from the Plan and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.


If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan's decision or lack thereof concerning the qualified
status of a medical child support order, you may file suit in Federal court. If
it should happen that Plan fiduciaries misuse the Plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.


If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.


Additional Information Required by ERISA.


Name, address, and telephone number of the Plan Sponsor:


[INSERT INFORMATION]


Employer identification number of the Plan Sponsor: [INSERT INFORMATION]


Plan number: 50_




- 8 -

--------------------------------------------------------------------------------





Type of plan: Severance pay plan


Type of administration: The Plan is administered by the Company. The Company has
the maximum discretion permitted by law to interpret the Plan, to determine
eligibility for separation pay benefits under the Plan, and to determine all
rights under the Plan.


Name, address and telephone number of Plan Administrator:


[INSERT INFORMATION]


Agent for Service of Legal Process:


[INSERT ADDRESS AND PHONE NUMBER]


Source of benefits: The general assets of the Company. No amounts have been or
will be set aside in a trust or other separate account to pay Severance
Benefits.


Plan Year: The calendar year (January 1 to December 31)




- 9 -